This action was begun in December, 1940, by M. F. Brener, special administrator, plaintiff, against Emma Raasch, Walter R. Raasch, Nora Raasch, his wife, and Henry Raasch, defendants, to foreclose a mortgage.  The defendants answered, claimed that the mortgage was paid and satisfied and based their claim upon the following facts:  On May 15, 1925, Frederick C. Raasch and Emma Raasch executed to Martin Raasch, a brother of Frederick Raasch, a note in the sum of $3,500, with interest at the rate of four and one-half per cent per annum, which was secured by a mortgage upon certain real estate.  On May 27, 1930, Martin Raasch made and published his last will and testament, the third paragraph of which provided as follows:
"Third.  I further devise and bequeath to my brother, Fred C. Raasch, a mortgage of thirty-five hundred dollars, *Page 302 
which I now hold against him, and direct that upon my death said mortgage be satisfied, canceled, and annulled, but that the said Fred C. Raasch is to pay the interest on said mortgage accruing during my lifetime."
On January 12, 1933, Frederick C. Raasch died, leaving surviving him his widow, Emma Raasch, and Henry Raasch, his son, who now reside upon the mortgaged premises.  On December 7, 1937, Martin Raasch died, and proceedings are pending to have admitted to probate his last will and testament.
Upon supporting affidavits the plaintiff moved for summary judgment.  The defendants opposed the motion, filed affidavits in support thereof, and moved to dismiss the action which was in effect a motion for summary judgment.  The trial court held that the mortgage was not paid or satisfied, directed foreclosure of the mortgaged premises and a sale thereof unless redemption should be made.  Judgment was entered accordingly on May 29, 1941, from which the defendants appeal.  Additional facts will be stated in the opinion.
In the court below the plaintiff supported his contention that he was entitled to foreclose the mortgage in spite of the provision in Martin Raasch's will, upon the following facts:  That there are no assets in the estate of Martin Raasch except $200 recovered from Walter Raasch, a farm in the town of Herman, incumbered by a mortgage in excess of its value, and some participating trust certificates which are of little value; that the mortgage in question was recovered from Walter Raasch; that there has been *Page 303 
extensive litigation, in the course of which attorneys' fees in the amount of $2,500 were due; that there are not sufficient assets outside of the mortgage in question to pay the debts and expenses of administration, and the plaintiff further contends that by the death of Frederick C. Raasch the legacy had lapsed.
We shall first dispose of the contention that the legacy lapsed by the death of Frederick C. Raasch.  The section of the statute material is as follows:
"238.13 Rights of issue of deceased legatee.  When a devise or legacy shall be made to any child or other relation of the testator and the devisee or legatee shall die before the testator, leaving issue who shall survive the testator, such issue shall take the estate so given by the will in the same manner as the devisee or legatee would have done if he had survived the testator unless a different disposition shall be made or directed by the will."
Plaintiff contends that the deceased Frederick C. Raasch does not come within the designated clause "other relation of the testator."  The trial court held on the authority of Thompsonv. Thornton (1908), 197 Mass. 273, 83 N.E. 880;Cleaver v. Cleaver (1875), 39 Wis. 96; and Will of Griffiths
(1920), 172 Wis. 630, 179 N.W. 768, that a brother came within the designation "other relation of the testator," and for that reason the legacy did not lapse.  It is considered that this is a correct construction of the statute.
The plaintiff further contends that Emma Raasch, as wife of the legatee, Frederick C. Raasch, is not such "other relation" so that her share would not lapse, under sec. 238.13, Stats., and for that reason the plaintiff in any event is entitled to recover one third of the mortgage.  We are not able to grasp the process of reasoning by which the plaintiff arrives at this conclusion.  The plaintiff calls attention to the fact that under the decisions cited the wife is not an "other relation of the testator."  If she is not an "other relation," by the express *Page 304 
language of sec. 238.13, she takes no interest as the legacy survives to the issue of the deceased legatee.  The language of the statute is "such issue shall take the estate so given by the will."  Plaintiff's argument upon this proposition defeats itself. In the cases coming within the provision of sec. 238.13, the issue of the deceased legatee take under that section, and not his heirs under the general statute relating to descent.
If the so-called legacy in this case was to anyone else other than a debtor of the testator, the case would require little further consideration.  The testator in this case, however, made the provision contained in the quoted clause of the will for the benefit of his brother who was his debtor.  What the testator in legal effect did was to provide by his will that the debt of his brother should be forgiven, and to that end the mortgage securing it should be satisfied, canceled, and annulled. Frederick Raasch, at the time of the execution of the mortgage received the $3,500, payment of which was secured thereby. Martin Raasch accepted in lieu of the $3,500 a claim upon Frederick Raasch to repay the sum which was secured by the mortgage in question.  What Martin Raasch did by his will was to satisfy the claim which he had upon Frederick C. Raasch.  Did Martin Raasch by his will convey or transfer anything to Frederick Raasch?  What he in fact did was to release Frederick C. Raasch from his obligation of repayment. While the language of the will is that he devises and bequeaths to his brother the mortgage in question, construed as a whole it is plain that what he did was to direct the mortgage to be satisfied and his brother released from his obligation.  Frederick C. Raasch could not become his own debtor.  He did not receive anything from the estate of his brother Martin. He had already received the $3,500.  However, it is plain that by the provision of Martin Raasch's will, Frederick was benefited in a sum equal to the amount secured by the mortgage with interest.  If the note and mortgage had been in *Page 305 
the hands of a third party, and Martin had provided by his will that a sum sufficient to pay and discharge the same should be given to Frederick, there could be no doubt as to the character of the provision.  The provision made for him in Martin's will had the same effect.  Martin's estate was diminished by the amount due upon the note and Frederick's estate was increased by that amount.  The fact that the conferring of the benefit took the form of a release rather than a conveyance is not decisive of the matter.  Looking at the substance rather than the form of things, it must be held that by the will of Martin, Frederick received a legacy equal to the amount of the note with interest; that upon Frederick's death before Martin, the right to take devolved by virtue of sec. 238.13, Stats., upon the issue of Frederick, subject, however, to the payment of the debts of the testator.  The will of Martin created a specific legacy in favor of Frederick.  Pursuant to the provisions of sec. 313.28 this specific legacy is exempt from liability for debts of the testator "if there is other sufficient estate and it shall appear necessary in order to effect the intention of the testator."  The extent to which the legacy Frederick received by the will, will be subject to the payment of the debts of the testator is a question that is not before us. It was not denied that the property now in the hands of the special administrator was not of sufficient value to pay the debts and expenses of administration.
Upon the facts presented by the record in this case the special administrator is properly in possession of the note and mortgage and he may enforce the same as the trial court held. The question of the distribution of the estate is a matter for the county court.  We cannot anticipate what the county court will do or upon the record now before us indicate what disposition it should make of the estate.
Appellants' contention that the special administrator must await a final determination of liabilities under sec. 313.32, *Page 306 
Stats., cannot be sustained.  He is entitled to the possession the note and mortgage.  Whether foreclosure is necessary is a matter not determined by statute.  Ascertainment of the amount of the liabilities is not a condition precedent to foreclosure.
By the Court. — Judgment affirmed.